1
2
3
4
5
6                                  UNITED STATES DISTRICT COURT

7                                 EASTERN DISTRICT OF CALIFORNIA

8
     TRACYE BENARD WASHINGTON,                       )   Case No.: 1:18-cv-00564-LJO-SAB (PC)
9                                                    )
                    Plaintiff,                       )
10                                                       ORDER DENYING PLAINTIFF’S MOTION FOR
                                                     )
            v.                                       )   SANCTIONS AGAINST DEFENDANTS
11
                                                     )   [ECF No. 39]
     E. STARK, et.al.,
12                                                   )
                    Defendants.                      )
13                                                   )
                                                     )
14
15          Plaintiff Tracye Benard Washington is appearing pro se and in forma pauperis in this civil
16   rights action pursuant to 42 U.S.C. § 1983.
17           Currently before the Court is Plaintiff’s motion for sanctions, filed on January 14, 2019.
18   Defendants filed an opposition on January 29, 2019.
19                                                       I.
20                                                 DISCUSSION
21          Plaintiff contends that he submitted a request for copies of suicide watch observation records
22   that were supposedly made by a Certified Nursing Assistant who was monitoring him during the
23   evening and early morning of February 5-6, 2018, prior to the events at issue in this case. (Pl. Mot. for
24   Sanctions at 1, ECF No. 39.) However, Plaintiff states that he received a response indicating the
25   records could not be located. (Id. at 2-3.) Plaintiff now contends that Defendants and unknown
26   CDCR staff must have destroyed the records, and he requests $10,000 in sanctions. (Id.)
27
28

                                                         1
1           The Court has the inherent power to impose sanctions against parties for abusing the judicial

2    process. Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991). Abuse of the judicial process

3    includes willful disobedience of a court order, or acting in bad faith, vexatiously, wantonly, or for

4    oppressive reasons. Id. at 45. “A court must, of course, exercise caution in invoking its inherent

5    power, and it must comply with the mandates of due process, both in determining that the requisite

6    bad faith exists and in assessing fees.” Id. at 50. “Furthermore, when there is bad-faith conduct in the

7    course of litigation that could be adequately sanctioned under the Rules, the court ordinarily should

8    rely on the Rules rather than the inherent power.” Id.

9           Plaintiff’s request for sanctions must be denied. This action is proceeding on Plaintiff’s first

10   amended complaint against Defendant Rocha for excessive force and against Defendant Hicks for

11   excessive force and failure to intervene in violation of the Eighth Amendment. While Plaintiff

12   contends that a request for the suicide watch observation notes/records were not located within his

13   medical file, the Court cannot determine that such evidence is relevant or that it was lost or

14   intentionally destroyed during the pendency of this action. Further, Plaintiff provides no evidence that

15   the records requested ever existed. Plaintiff merely argues that these notes “were supposed to have

16   been made” and placed in his medical records. (Pl. Mot. for Sanctions at 1.) Plaintiff fails to indicate

17   whether he has searched his own records to locate such documents. See Cal. Code Regs. tit. 15, §

18   3370(c) (providing that inmates may review their own case records file and unit health records).

19   However, a non-party healthcare records technician, who works at a different institution, apparently

20   searched Plaintiff’s medical files and did not locate the records. (Pl. Mot. for Sanctions at 3.) In

21   addition, defense counsel submits that he scanned through Plaintiff’s approximately 10,555 records

22   and was unable to locate the records. (Goodwin Decl. ¶ 3, ECF No. 46-1.)

23          Moreover, Plaintiff fails to demonstrate that Defendants allegedly destroyed his records. Hicks

24   is a correctional sergeant and Rocha is a correctional officer. Plaintiff fails to submit any evidence

25   that Defendants even had access to Plaintiff’s medical records or that they could have removed,

26   purged, or otherwise destroyed any records. In fact, defense counsel submits that he sent a letter to

27   CDCR at the onset of this action requesting that a litigation hold be placed on Plaintiff’s medical

28   records. (Goodwin Decl. ¶ 4.) Accordingly, there is simply no evidence that Defendants have acted in

                                                         2
1    bad faith, and Plaintiff’s mere speculation is unjustified. Therefore, there is no evidentiary basis to

2    impose sanctions on Defendants, and Plaintiff’s motion must be denied.

3                                                        II.

4                                                    ORDER

5             Based on the foregoing, it is HEREBY ORDERED that Plaintiff’s request for sanctions in the

6    amount of $10,000 be imposed upon Defendants is DENIED.

7
8    IT IS SO ORDERED.

9    Dated:     January 30, 2019
10                                                      UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
